This case presents error from the district court of Seminole county, and is brought for the purpose of having reviewed errors alleged to have occurred on the trial of the cause. The motion for a new trial was denied on June 24, 1912, and the petition in error was not filed in this court until January 13, 1913, or a period of more than six months from the rendition of the judgment or order of which complaint is made. Chapter 18, Sess. Laws 1911, p. 35, provides that "all proceedings for reversing, vacating or modifying judgments, or final orders shall be commenced within six months from the rendition of the judgment or final order complained of." Under the foregoing statute the motion to dismiss the appeal filed by the defendant in error must be sustained, as the statutory period within which an appeal is allowable had expired when it was filed. SeeHealy v. Davis, 32 Okla. 296, 122 P. 157; Rolater v. Strain,31 Okla. 58, 119 P. 992; Fairbanks-Morse   Co. v. Thurmond etal., 31 Okla. 612, 122 P. 167; Lewis v. Kidd, 33 Okla. 628,127 P. 257; Brooks et al. v. United Mine Workers of Americaet al. (not yet officially reported), 128 P. 236.
The appeal is accordingly dismissed.
HAYES, C. J., and KANE and TURNER, JJ., concur; WILLIAMS, J., absent, and not participating.